
	
		I
		111th CONGRESS
		1st Session
		H. R. 3747
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Ms. Berkley (for
			 herself and Ms. Titus) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Transportation and Infrastructure and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote water efficiency, conservation, and
		  adaptation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Efficiency, Conservation, and
			 Adaptation Act of 2009.
		2.FindingsCongress finds that—
			(1)(A)human-induced climate
			 change is affecting the natural water cycle, decreasing precipitation levels in
			 the West, especially the Southwest, and making droughts and floods more
			 frequent and more intense;
				(B)declining precipitation levels will
			 severely impact water supplies in Southwestern States; and
				(C)a sharp increase in the number of days
			 with very heavy precipitation throughout the Northeast and the Midwest will
			 stress aging water infrastructure;
				(2)changes in the
			 water cycle caused by climate disruptions will adversely affect water
			 infrastructure, energy production and use, human health, transportation,
			 agriculture, and ecosystems, while also aggravating water disputes across the
			 United States;
			(3)(A)the Colorado River,
			 which supplies water for over 30,000,000 people, is experiencing the worst
			 drought in over 100 years of recordkeeping; and
				(B)the primary reservoirs of the Colorado
			 River Basin and Lakes Mead and Powell have lost nearly half of the storage
			 waters of the reservoirs and lakes, and clean hydropower generated from Hoover
			 Dam risks reduction if the extended drought persists;
				(4)States and local
			 governments and water utilities can begin to address the challenges described
			 in this section by providing incentives for water efficiency and conservation,
			 while also planning and investing in infrastructure to adapt to the impacts of
			 climate change, particularly those impacts already affecting the United
			 States;
			(5)residential water
			 demand can be reduced by 25 to 40 percent using existing, cost-effective
			 technologies that also can reduce the water bills of consumers by hundreds of
			 dollars per year; and
			(6)water and energy
			 use are inseparable activities, and supplying and treating water consumes
			 around 4 percent of the electricity of the United States, and electricity makes
			 up 75 percent of the cost of processing and delivering municipal water.
			3.Definition of
			 AdministratorIn this Act, the
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
		4.WaterSense
			(a)In
			 generalThere is established within the Environmental Protection
			 Agency a WaterSense program to identify and promote water efficient products,
			 buildings, landscapes, facilities, processes, and services so as—
				(1)to reduce water
			 use;
				(2)to reduce the
			 strain on water, wastewater, and stormwater infrastructure;
				(3)to conserve energy
			 used to pump, heat, transport, and treat water; and
				(4)to preserve water
			 resources for future generations, through voluntary labeling of, or other forms
			 of communications about, products, buildings, landscapes, facilities,
			 processes, and services that meet the highest water efficiency and performance
			 criteria.
				(b)DutiesThe
			 Administrator shall—
				(1)establish—
					(A)a WaterSense label
			 to be used for certain items; and
					(B)the procedure by
			 which an item may be certified to display the WaterSense label;
					(2)promote
			 WaterSense-labeled products, buildings, landscapes, facilities, processes, and
			 services in the marketplace as the preferred technologies and services
			 for—
					(A)reducing water
			 use; and
					(B)ensuring product
			 and service performance;
					(3)work to enhance
			 public awareness of the WaterSense label through public outreach, education,
			 and other means;
				(4)preserve the
			 integrity of the WaterSense label by—
					(A)establishing and
			 maintaining performance criteria so that products, buildings, landscapes,
			 facilities, processes, and services labeled with the WaterSense label perform
			 as well or better than less water-efficient counterparts;
					(B)overseeing
			 WaterSense certifications made by third parties;
					(C)conducting reviews
			 of the use of the WaterSense label in the marketplace and taking corrective
			 action in any case in which misuse of the label is identified; and
					(D)carrying out such
			 other measures as the Administrator determines to be appropriate;
					(5)regularly review
			 and, if appropriate, update WaterSense criteria for categories of products,
			 buildings, landscapes, facilities, processes, and services, at least once every
			 4 years;
				(6)to the maximum
			 extent practicable, regularly estimate and make available to the public the
			 production and relative market shares of, and the savings of water, energy, and
			 capital costs of water, wastewater, and stormwater infrastructure attributable
			 to the use of WaterSense-labeled products, buildings, landscapes, facilities,
			 processes, and services, at least annually;
				(7)solicit comments
			 from interested parties and the public prior to establishing or revising a
			 WaterSense category, specification, installation criterion, or other criterion
			 (or prior to effective dates for any such category, specification, installation
			 criterion, or other criterion);
				(8)provide reasonable
			 notice to interested parties and the public of any changes (including effective
			 dates), on the adoption of a new or revised category, specification,
			 installation criterion, or other criterion, along with—
					(A)an explanation of
			 the changes; and
					(B)as appropriate,
			 responses to comments submitted by interested parties and the public;
					(9)provide
			 appropriate lead time (as determined by the Administrator) prior to the
			 applicable effective date for a new or significant revision to a category,
			 specification, installation criterion, or other criterion, taking into account
			 the timing requirements of the manufacturing, marketing, training, and
			 distribution process for the specific product, building and landscape, or
			 service category addressed;
				(10)identify and, if
			 appropriate, implement other voluntary approaches in commercial, institutional,
			 residential, industrial, and municipal sectors to encourage recycling and reuse
			 technologies to improve water efficiency or lower water use; and
				(11)if appropriate,
			 apply the WaterSense label to water-using products that are labeled by the
			 Energy Star program implemented by the Administrator and the Secretary of
			 Energy.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
				(1)$7,500,000 for
			 fiscal year 2010;
				(2)$10,000,000 for
			 fiscal year 2011;
				(3)$20,000,000 for
			 fiscal year 2012;
				(4)$50,000,000 for
			 fiscal year 2013; and
				(5)for each
			 subsequent fiscal year, the applicable amount during the preceding fiscal year,
			 as adjusted to reflect changes for the 12-month period ending the preceding
			 November 30 in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
				5.State residential
			 water efficiency and conservation incentives program
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 entityThe term eligible entity means a State
			 government, local or county government, tribal government, wastewater or
			 sewerage utility, municipal water authority, energy utility, water utility, or
			 nonprofit organization that meets the requirements of subsection (b).
				(2)Incentive
			 programThe term incentive program means a program
			 for administering financial incentives for consumer purchase and installation
			 of water-efficient products, buildings (including new water-efficient homes),
			 landscapes, processes, or services described in subsection (b)(1).
				(3)Residential
			 water-efficient product, building, landscape, process, or service
					(A)In
			 generalThe term residential water-efficient product,
			 building, landscape, process, or service means a product, building,
			 landscape, process, or service for a residence or its landscape that is rated
			 for water efficiency and performance—
						(i)by
			 the WaterSense program; or
						(ii)if
			 a WaterSense specification does not exist, by the Energy Star program or an
			 incentive program approved by the Administrator.
						(B)InclusionsThe
			 term residential water-efficient product, building, landscape, process,
			 or service includes—
						(i)faucets;
						(ii)irrigation
			 technologies and services;
						(iii)point-of-use
			 water treatment devices;
						(iv)reuse and
			 recycling technologies;
						(v)toilets;
						(vi)clothes
			 washers;
						(vii)dishwashers;
						(viii)showerheads;
						(ix)xeriscaping and
			 other landscape conversions that replace irrigated turf; and
						(x)new
			 water efficient homes certified under the WaterSense program.
						(4)WaterSense
			 programThe term WaterSense program means the
			 program established by section 4.
				(b)Eligible
			 entitiesAn entity shall be eligible to receive an allocation
			 under subsection (c) if the entity—
				(1)establishes (or
			 has established) an incentive program to provide financial incentives to
			 residential consumers for the purchase of residential water-efficient products,
			 buildings, landscapes, processes, or services;
				(2)submits an
			 application for the allocation at such time, in such form, and containing such
			 information as the Administrator may require; and
				(3)provides
			 assurances satisfactory to the Administrator that the entity will use the
			 allocation to supplement, but not supplant, funds made available to carry out
			 the incentive program.
				(c)Amount of
			 allocationsFor each fiscal year, the Administrator shall
			 determine the amount to allocate to each eligible entity to carry out
			 subsection (d), taking into consideration—
				(1)the population
			 served by the eligible entity during the most recent calendar year for which
			 data are available;
				(2)the targeted
			 population of the incentive program of the eligible entity, such as general
			 households, low-income households, or first-time homeowners, and the probable
			 effectiveness of the incentive program for that population;
				(3)for existing
			 programs, the effectiveness of the program in encouraging the adoption of
			 water-efficient products, buildings, landscapes, facilities, processes, and
			 services;
				(4)any allocation to
			 the eligible entity for a preceding fiscal year that remains unused; and
				(5)the per capita
			 water demand of the population served by the eligible entity during the most
			 recent calendar year for which data are available and the accessibility of
			 water supplies to the eligible entity.
				(d)Use of allocated
			 fundsFunds allocated to an eligible entity under subsection (c)
			 may be used to pay up to 50 percent of the cost of establishing and carrying
			 out an incentive program.
			(e)Fixture
			 recyclingEligible entities are encouraged to promote or
			 implement fixture recycling programs to manage the disposal of older fixtures
			 replaced due to the incentive program under this section.
			(f)Issuance of
			 incentives
				(1)In
			 generalFinancial incentives may be provided to residential
			 consumers that meet the requirements of the applicable incentive
			 program.
				(2)Manner of
			 issuanceAn eligible entity may—
					(A)issue all
			 financial incentives directly to residential consumers; or
					(B)with approval of
			 the Administrator, delegate all or part of financial incentive administration
			 to other organizations, including local governments, municipal water
			 authorities, water utilities, and nonprofit organizations.
					(3)AmountThe
			 amount of a financial incentive shall be determined by the eligible entity,
			 taking into consideration—
					(A)the amount of any
			 Federal or State tax incentive available for the purchase of the residential
			 water-efficient product or service;
					(B)the amount
			 necessary to change consumer behavior to purchase water-efficient products and
			 services; and
					(C)the consumer
			 expenditures for onsite preparation, assembly, and original installation of the
			 product.
					(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section—
				(1)$100,000,000 for fiscal year 2010;
				(2)$150,000,000 for fiscal year 2011;
				(3)$200,000,000 for fiscal year 2012;
				(4)$150,000,000 for fiscal year 2013;
				(5)$100,000,000 for
			 fiscal year 2014; and
				(6)for each
			 subsequent fiscal year, the applicable amount during the preceding fiscal year,
			 as adjusted to reflect changes for the 12-month period ending the preceding
			 November 30 in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
				6.Blue bank for
			 water system mitigation and adaptation
			(a)DefinitionsIn
			 this section:
				(1)Abrupt climate
			 changeThe term abrupt climate change means a
			 large-scale change in the climate system that—
					(A)takes place over a
			 few decades or less;
					(B)persists (or is
			 anticipated to persist) for at least a few decades; and
					(C)causes substantial
			 disruptions in human and natural systems.
					(2)Owner or
			 operator
					(A)In
			 generalThe term owner or operator means a person
			 (including a regional, State, local, municipal, or private entity) that owns or
			 operates a water system.
					(B)InclusionThe
			 term owner or operator includes a non-Federal entity that has
			 operational responsibilities for a federally owned water system.
					(3)Water
			 systemThe term water system means—
					(A)a community water
			 system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f));
					(B)a publicly owned
			 treatment works (as defined in section 212 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1292)), including a municipal separate storm sewer
			 system;
					(C)a decentralized
			 wastewater treatment system for domestic sewage;
					(D)a groundwater
			 storage and replenishment system; or
					(E)a system for
			 transport and delivery of water for irrigation or conservation.
					(b)GrantsBeginning
			 in fiscal year 2010, the Administrator shall make grants to owners or operators
			 of water systems to address any ongoing or forecasted (based on the best
			 available research and data) climate-related impact on the water quality or
			 quantity of a region of the United States, for the purposes of mitigating or
			 adapting to the impacts of climate change.
			(c)Eligible
			 usesIn carrying out this section, the Administrator shall make
			 grants to assist in the planning, design, construction, implementation, or
			 maintenance of any program or project to increase the resilience of a water
			 system to climate change by—
				(1)conserving water
			 or enhancing water use efficiency, including through the use of water metering
			 to measure the effectiveness of a water efficiency program;
				(2)modifying or
			 relocating existing water system infrastructure made or projected to be made
			 inoperable by climate change impacts;
				(3)preserving or
			 improving water quality, including through measures to manage, reduce, treat,
			 or reuse municipal stormwater, wastewater, or drinking water;
				(4)investigating,
			 designing, or constructing groundwater remediation, recycled water, or
			 desalination facilities or systems;
				(5)enhancing water
			 management by increasing watershed preservation and protection, such as through
			 the use of natural or engineered green infrastructure in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
				(6)enhancing energy
			 efficiency or the use and generation of renewable energy in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
				(7)supporting the
			 adoption and use of advanced water treatment, water supply management (such as
			 reservoir reoperation), or water demand management technologies, projects, or
			 processes (such as water reuse and recycling or adaptive conservation pricing)
			 that maintain or increase water supply or improve water quality;
				(8)modifying or
			 replacing existing systems or constructing new systems for existing communities
			 or land currently in agricultural production to improve water availability,
			 storage, or conveyance in a manner that—
					(A)promotes more
			 efficient use of available water supplies; and
					(B)does not further
			 exacerbate stresses on ecosystems;
					(9)supporting
			 practices and projects, such as improved irrigation systems, water banking and
			 other forms of water transactions, groundwater recharge, stormwater capture,
			 and reuse or recycling of drainage water, to improve water quality or promote
			 more efficient water use, including on land currently in agricultural
			 production;
				(10)conducting and
			 completing studies or assessments to project how climate change may impact the
			 future operations and sustainability of water systems; or
				(11)developing and
			 implementing mitigation measures to rapidly address impacts on water systems
			 most susceptible to abrupt climate change, including those in the Colorado
			 River Basin and coastal regions at risk from rising sea levels.
				(d)ApplicationTo
			 be eligible to receive a grant from the Administrator under subsection (b), the
			 owner or operator of a water system shall submit to the Administrator an
			 application that—
				(1)includes a
			 proposal of the program, strategy, or infrastructure improvement to be planned,
			 designed, constructed, implemented, or maintained by the water system;
				(2)cites the best
			 available research or data that demonstrates—
					(A)the risk to the
			 water resources or infrastructure of the water system as a result of ongoing or
			 forecasted changes to the hydrological system brought about by factors arising
			 from climate change, including rising sea levels and changes in precipitation
			 levels; and
					(B)how the proposed
			 program, strategy, or infrastructure improvement would perform under the
			 anticipated climate conditions;
					(3)explains how the
			 proposed program, strategy, or infrastructure improvement is expected to
			 enhance the resiliency of the water system, including source water protection
			 for community water systems, to these risks or reduce the direct or indirect
			 greenhouse gas emissions of the water system; and
				(4)demonstrates that
			 the program, strategy, or infrastructure improvement is—
					(A)consistent with
			 any approved State and tribal climate adaptation plan; and
					(B)not inconsistent
			 with any approved natural resources plan.
					(e)Competitive
			 process
				(1)In
			 generalEach calendar year, the Administrator shall conduct a
			 competitive process to select and fund applications under this section.
				(2)Priority
			 requirements and weightingIn carrying out the process, the
			 Administrator shall—
					(A)prioritize funding
			 of applications that are submitted by the owners or operators of water systems
			 that are, based on the best available research and data, at the greatest and
			 most immediate risk of facing significant climate-related negative impacts on
			 water quality or quantity;
					(B)in selecting among
			 the priority applications determined under subparagraph (A), ensure that the
			 final list of applications funded for each year includes a substantial number
			 that, to the maximum extent practicable, includes each eligible use described
			 in subsection (c);
					(C)solicit
			 applications from water systems that are—
						(i)located in all
			 regions of the United States; and
						(ii)facing varying
			 risks as a result of climate change; and
						(D)provide for
			 solicitation and consideration of public input in the development of criteria
			 used in evaluating applications.
					(f)Cost
			 sharing
				(1)Federal
			 shareThe Federal share of the cost of any program, strategy, or
			 infrastructure improvement that is the subject of a grant awarded by the
			 Administrator to a water system under subsection (b) shall not exceed 50
			 percent of the cost of the program, strategy, and infrastructure
			 improvement.
				(2)Calculation of
			 non-Federal shareIn calculating the non-Federal share of the
			 cost of a program, strategy, or infrastructure improvement proposed by a water
			 system through an application submitted by the water system under subsection
			 (d), the Administrator shall—
					(A)include the value
			 of any in-kind services that are integral to the completion of the program,
			 strategy, or infrastructure improvement, as determined by the Administrator;
			 and
					(B)not include any
			 other amount that the water system receives from a Federal agency.
					(g)Labor
			 standards
				(1)In
			 generalAll laborers and mechanics employed on infrastructure
			 improvements funded directly by or assisted in whole or in part by this section
			 shall be paid wages at rates not less than those prevailing for the same type
			 of work on similar construction in the immediate locality, as determined by the
			 Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of
			 subtitle II of title 40, United States Code.
				(2)Authority and
			 functionsWith respect to the labor standards in this subsection,
			 the Secretary of Labor shall have the authority and functions set forth in
			 Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
			 section 3145 of title 40, United States Code.
				(h)Regulations
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall promulgate final regulations to carry out this
			 section.
				(2)Special rule for
			 the construction of treatment worksIn carrying out this
			 subsection, the Administrator shall incorporate all relevant and appropriate
			 requirements of title VI of the Federal Water Pollution Control Act (33 U.S.C.
			 1381 et seq.) applicable to the construction of treatment works that are
			 carried out under this section.
				(i)Report to
			 CongressNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Administrator shall submit to the
			 Congress a report on progress in implementing this section, including
			 information on project applications received and funded annually.
			(j)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as are necessary.
			
